     Case 2:19-cv-09609-CJC-AS Document 30 Filed 10/29/20 Page 1 of 2 Page ID #:205



                                                                        JS-6
 1

 2
                                                                       10/29/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    BRIAN WHITAKER,                        ) Case No.: CV 19-09609-CJC(ASx)
                                             )
12                                           )
                 Plaintiff,                  )
13                                           )
           v.                                )
14                                           )
                                             )
15    357 SOUTH BROADWAY LLC,                ) JUDGMENT
                                             )
      MARTHA RIVAS, and DOES 1–10,           )
16
                                             )
17                                           )
                 Defendants.                 )
18                                           )
                                             )
19                                           )
                                             )
20

21
           This action came before the Court on Defendants 357 South Broadway LLC’s and
22
      Martha Rivas’s motion for summary judgment.
23

24
      //
25
      //
26
      //
27
      //
28
      //
                                              -1-
     Case 2:19-cv-09609-CJC-AS Document 30 Filed 10/29/20 Page 2 of 2 Page ID #:206




 1          On October 29, 2020, the Court granted Defendants’ motion for summary
 2    judgment. In accordance with the Court’s Order, IT IS HEREBY ORDERED that
 3    judgment is entered in favor of Defendants and against Plaintiff on his complaint.
 4    Plaintiff shall take nothing on his complaint against Defendants.
 5

 6      DATED: October 29, 2020
 7

 8
                                                    HON. CORMAC J. CARNEY
 9

10                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
